DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Fig. 4 is objected to because it fails to clearly depict the variability of physiological responses by example of recording of motor reactions (Specification, p. 3). Specifically, neither the x-axis nor the y-axis is labeled to indicate what parameters are being measured. Further, the Specification does not clarify what type of information is being collected nor what instrument (i.e., EEG, IMU sensor, or the like) is being used to do the collecting to further indicate what parameters are graphed. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the abstract exceeds 150 words. Correction is required. See MPEP § 608.01(b).
The specification is objected to for failing to include paragraph numbers. See MPEP § 608.01.
The specification is further objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required:
“stimuli of reference categories”;
“relevant statistical difference criterion”;
“indexes” (primary and personal);
“degree of class membership”; and
“selected estimation criteria”.
The specification is further objected to for the following informality: p. 4, ln. 9-10 are unclear. 

Claim Objections
Claim 1 is objected to because of the following informalities:
“at the first stage” recited in ln. 7 should likely read “at 
 “combining the respondents into groups based on that which of factors had the maximum value” recited in ln. 11-12 should likely read “combining the respondents into groups based on 
c.	“at the second processing stage” recited in ln. 13 should likely read “at 
d.	“obtaining estimation of text” recited in ln. 13 should likely read “obtaining 			an estimation of text”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. That is, the claimed subject matter has not been defined in the specification or depicted in the drawings in such a way so as to convey to a person of ordinary skill in the art how to accomplish the claimed method for remote collection and group processing of psychophysiological reactions of motor activity and neurophysiological indexes of human brain functions.
Moreover, claim 1 recites “calculating the values of factors which grouping the primary indexes” in line 19 which is unclear and does not enable a person of ordinary skill in the art to make and/or use the invention. 
Claim 1 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the following limitations: 
a.	“the stimuli of reference categories” recited in ln. 7; 
b.	“the relevant statistical difference criterion” recited in ln. 8;
c.	“the analyzed primary indexes” recited in ln. 8;
d.	“the respondents” recited in ln. 11;
e.	“the stimuli of different categories for each primary index” recited in ln. 16-17; 
f.	“the factor coefficients” recited in ln. 18;
g.	“the values of factors” recited in ln. 19;
h.	“the degree of class membership” recited in ln. 21; 
i.	“the reference estimations” recited in ln. 21; and
j.	“the value of factor” recited in ln. 23.
There is insufficient antecedent basis for these limitations in the claim. Accordingly, the claim is rejected for indefiniteness.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea without significantly more. 
[Step 1] Claim 1 recites a “method” which falls within the “process” category of 35 U.S.C. 101.
[Step 2A – Prong 1] Claim 1 recites a method for data collection and processing. Data is collected to determine “the motor activity or EEG biopotentials” (ln. 4-5) of a human, and said data is then processed via two stages. The claim limitations, as drafted, encompass a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or using pen and paper. That is, the claim does not recite any additional elements (i.e., hardware and/or software to execute the method steps) that would preclude the limitations from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or using pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
[Step 2A – Prong 2] This judicial exception is not integrated into a practical application. In particular, the claim does not recite any additional elements (i.e., hardware or software – such as a sensor, processor, and/or the like) to amount to more than the abstract idea of data collection and processing.
[Step 2B] Additionally, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements that amount to more than data collection and processing. Mere mathematical calculations cannot provide an inventive concept. Therefore, the claim is not patent eligible.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	U.S. Pub. 2008/0214903 A1 (Orbach) – teaching a method and system for monitoring a user’s emotional and physiological reactions to events as they occur; and
b.	U.S. Pub. 2016/0198973 A1 (Fukuda et al.) – where electroencephalogram (EEG) signals are collected and analyzed in response to a user being presented visual or audio stimuli.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715